that the sentences run concurrently). The district court is afforded wide
                    discretion in its sentencing decision, see Houk v. State, 103 Nev. 659, 664,
                    747 P.2d 1376, 1379 (1987), and absent sole reliance on impalpable or
                    highly suspect evidence, we will not interfere with the district court's
                    imposition of a sentence within statutory guidelines, see Silks v. State, 92
                    Nev. 91, 94, 545 P.2d 1159, 1161 (1976). Geiger does not allege that the
                    district court relied on impalpable or highly suspect evidence nor that his
                    sentence of 2 to 5 years falls outside the statutory parameters, see NRS
                    193.130; NRS 205.273(4). Moreover, it is within the district court's
                    discretion to impose consecutive sentences, see NRS 176.035(1). We
                    disagree with Geiger's argument that his consecutive sentence violates the
                    purpose of NRS 176.035(1) and conclude that the district court did not
                    abuse its discretion at sentencing.
                                Next, Geiger claims that his convictions for possession of a
                    credit and/or debit card without consent and fraudulent use of a credit or
                    debit card in district court case no. CR13-1712 violate the Double
                    Jeopardy Clause. He argues that possession of a credit and/or debit card
                    without consent is a lesser-included offense of fraudulent use of a credit or
                    debit card and he cannot be convicted of both. The State concedes the
                    error, and we agree.   See Moore v. State, 122 Nev. 27, 35, 126 P.3d 508,
                    513 (2006). Therefore, we reverse the portion of the judgment of
                    conviction in district court case no. CR13-1712 adjudicating Geiger guilty
                    of being in possession of a credit and/or debit card without consent and
                    remand for the district court to correct the judgment of conviction.
                                Accordingly, we
                                ORDER the judgment of conviction in Docket No. 66104
                    AFFIRMED and the judgment of conviction in Docket No. 66115

SUPREME COURT
          OF
      NEVADA
                                                          2
(0') I 047A    oe
                      AFFIRMED IN PART AND REVERSED IN PART AND REMAND this
                      matter to the district court for proceedings consistent with this order.




                                                   /-4tA,Sat..1
                                               Hardesty

                                        ho4
                                                      J.                                         J.
                      Douglas                                     Cherry



                      cc:   Hon. Connie J. Steinheimer, District Judge
                            Washoe County Public Defender
                            Attorney General/Carson City
                            Washoe County District Attorney
                            Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             3
(0) I947A    i4IP94